                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA

v.                                                   Case No.   18-00143LMC-01

James Samuels


                                                                        AUSA:     Bradley Kavanaugh
                                                                                       Defense Atty.:
JUDGE:                      Sarah W. Hays                DATE/TIME:             10/5/2018
                            U. S. Magistrate Judge                              11:40 am-11:45 am
DEPUTY CLERK                Jan Martin                   TAPE/REPORTER          FTR/jmm
INTERPRETER                                              PRETRIAL/PROB:

                                           Clerk's Minutes

                                  1ST APPEARANCE COMPLAINT

Defendant advised:

     1.   Of the charge in the complaint and the contents of the affidavit;
     2.   That he/she is not required to make any statement and that any statement made by
          him/her may be used against him in Court;
     3.   Of his/her right to retain counsel and to request assignment of counsel if unable to obtain
          counsel;
     4.   Of his/her right to a preliminary examination (including nature and scope) and of his/her
          right to waive same; and
     5.   Of his/her right to bail or, if no bail is set, to a detention hearing to determine if he is a
          flight risk or a danger to persons or the community.

(x)       Preliminary examination set for Thursday, 10/11/2018 before Judge Counts (6E).

BAIL

( x ) Bail not set; Motion for detention hearing and for continuance of hearing filed by
      Government.
( x ) Motion for pretrial detention hearing and for continuance of hearing granted; defendant
      temporarily detained pending detention hearing set for 10/11/2018.


COUNSEL

( x ) Defendant requests the Court to appoint counsel for him/her. An attorney will be
      appointed and will assist the defendant with filling out the Financial Affidavit (CJA 23
      form) which will then be filed in ECF.
